 

Exhibit 10.9

AMENDED AND RESTATED CHANGE OF CONTROL SEVERANCE AGREEMENT

James R. Neal (“Employee”) and XOMA Corporation (“XOMA”) entered into a Change
of Control Severance Agreement effective January 3, 2011 (the “Prior
Agreement”).  Employee and XOMA (collectively, the “Parties”) hereby agree to
amend and restate the Prior Agreement.  The terms and conditions set forth in
this Amended and Restated Change of Control Severance Agreement (“Agreement”)
shall become effective as of August 7, 2017 (“Agreement Effective Date”), and
shall supersede and replace the terms and conditions set forth in the Prior
Agreement.

A.It is expected that XOMA may from time to time consider the possibility of a
Change of Control (as defined in Section 1(b)).  XOMA’s Board of Directors (the
“Board”) recognizes that such consideration could be a distraction to Employee
and could cause Employee to consider alternative employment opportunities.

B.The Board believes that it is in the best interest of XOMA and its
stockholders to provide Employee with an incentive to continue Employee’s
employment and to maximize the value of XOMA upon a Change of Control for the
benefit of its shareholders.

C.In order to provide Employee with enhanced financial security and sufficient
encouragement to remain with XOMA despite the possibility of a Change of
Control, the Parties have agreed to enter into this Agreement to provide
Employee with certain severance benefits upon Employee’s termination of
employment in connection with a Change of Control.

D.The Parties have entered into an Officer Employment Agreement effective August
7, 2017 (“Employment Agreement”), that provides Employee with certain severance
benefits upon termination of employment. The Parties intend that this Agreement
shall operate in addition to, and not in replacement of (except as specifically
provided therein or herein), the Employment Agreement.

In consideration of the mutual covenants contained in this Agreement and the
continued employment of Employee by XOMA, the Parties agree as follows:

1.Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:

(a)“Cause” means that XOMA will have the right to terminate Employee’s
employment as the result of:

(i)willful material fraud or material dishonesty in connection with Employee’s
performance under this Agreement;

(ii)failure by Employee to materially perform the duties of Chief Executive
Officer;

(iii)material breach of this Agreement or XOMA’s Code of Ethics;  

 

--------------------------------------------------------------------------------

 

(iv)misappropriation of a material business opportunity of XOMA;

(v)misappropriation of any XOMA funds or property; or

(vi)conviction of, or the entering of a plea of guilty or no contest with
respect to, a felony.

(b)“Change of Control” means the occurrence of any of the following events:

(i)a merger, amalgamation or acquisition in which XOMA is not the surviving or
continuing entity, except for a transaction the principal purpose of which is to
change the jurisdiction of XOMA’s organization;

(ii)the sale, transfer or other disposition of all or substantially all of the
assets of XOMA;

(iii)any other reorganization or business combination in which fifty percent
(50%) or more of XOMA’s outstanding voting securities are transferred to
different holders in a single or series of related transactions;

(iv)approval by the shareholders of XOMA of a plan of complete liquidation of
XOMA;

(v)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
XOMA representing more than fifty percent (50%) of the total voting power
represented by XOMA’s then outstanding voting securities; or

(vi)a change in the composition of the Board, as a result of which fewer than a
majority of directors are Incumbent Directors.  “Incumbent Directors” shall mean
directors who (A) are directors of XOMA as of the date hereof, (B) are elected,
or nominated for election, to the Board with the affirmative votes of  the
directors of XOMA as of the date hereof, or (C) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of
those directors whose election or nomination was not in connection with any
transaction described in subsections (i) through (v) or in connection with an
actual or threatened proxy contest relating to the election of directors of
XOMA.

(c)“Change of Control Protection Period” means the period commencing two (2)
months prior to the execution of the definitive agreement for a Change of
Control and terminating twelve (12) months following the closing of a Change of
Control.

(d)“Code” means the Internal Revenue Code of 1986, as amended.

(e)“Involuntary Termination” means, during the Change of Control Protection
Period, and in each case without Employee’s written consent: (I) an involuntary
termination of the Employee’s employment with XOMA without Cause, or (II)
Employee’s resignation for Good Reason.  For purposes of this Agreement,
Executive shall have “Good Reason” for resignation from employment with XOMA if
any of the following actions are taken by XOMA without Employee’s prior written
consent: (a) a material reduction in Employee’s base sala

-2-

--------------------------------------------------------------------------------

 

ry, unless pursuant to a salary reduction program applicable generally to XOMA’s
senior employees; (b) a material reduction in Employee’s duties (including
responsibilities and/or authorities), provided, however, that a change in job
position (including a change in title) shall not be deemed a “material
reduction” in and of itself unless Employee’s new duties are materially reduced
from the prior duties; (c) relocation of Employee’s principal place of
employment to a place that increases Employee’s one-way commute by more than
thirty (30) miles as compared to Employee’s then-current principal place of
employment immediately prior to such relocation, or (d) any other material
breach of this Agreement or the Employment Agreement including, but not limited
to, a breach of Section 9 of this Agreement.  In order for Employee to resign
for Good Reason, each of the following requirements must be met: (i) Employee
must provide written notice to the Board within ninety (90) days after the first
occurrence of the event giving rise to Good Reason setting forth the basis for
Employee’s resignation, (ii) Employee must allow XOMA at least sixty (60) days
from receipt of such written notice to cure such event, (iii) such event is not
reasonably cured by XOMA within such sixty (60) day period (the “Cure Period”),
and (iv) Employee must resign from all positions Employee then holds with XOMA
not later than one hundred eighty (180) days following the first occurrence of
the event giving rise to Good Reason.  

2.Term of Agreement.  This Agreement shall become effective on the Agreement
Effective Date and terminate upon the date that all obligations of the Parties
under this Agreement have been satisfied or, if earlier, on the date, prior to a
Change of Control Protection Period, that Employee is no longer employed by
XOMA.

3.Employment.  The Parties acknowledge that Employee’s employment with XOMA
shall be governed by the Employment Agreement and applicable law.  If Employee’s
employment with XOMA terminates after the Agreement Effective Date, for any
reason, Employee shall not be entitled to any payments, benefits, damages,
awards or compensation other than as provided by this Agreement or the
Employment Agreement or as may otherwise be established under XOMA’s then
existing employee benefit plans at the time of termination.

4.Change of Control and Severance Benefits.  

(a)Involuntary Termination Within Change of Control Protection Period.  Subject
to Sections 4(e), 4(f) and 4(g) and Employee’s continued compliance with the
terms of this Agreement and the Employment Agreement, Sections 4(a)(i)-(iv)
shall apply upon the occurrence of an Involuntary Termination at any time within
a Change of Control Protection Period.  

(i)Equity Acceleration and Extended Option Exercise Period.  (A) The vesting of
all time-based equity awards granted to Employee by XOMA (including any such
options granted or assumed by the surviving or continuing entity of the Change
of Control) and still outstanding (“Time-Based Awards”) shall automatically be
accelerated so that all the Time-Based Awards may be exercised (if applicable)
immediately upon such Involuntary Termination for any or all of the subject
shares, and the post-termination exercise period of each Time-Based Award (if
applicable) shall be extended to the greater of sixty (60) months or the
remainder of the maximum term of such Time-Based Award); and (B) with respect to
any performance-based stock awards (“Performance Awards”) at the time of

-3-

--------------------------------------------------------------------------------

 

such termination, the Board (or its Compensation Committee) will assess in good
faith the level of achievement of any performance goals for such Performance
Awards and will determine in its sole discretion the degree of achievement of
the performance goal(s) underlying such Performance Awards and accelerate a pro
rata portion of such Performance Awards based on (x) the number of days that
have elapsed during the applicable performance period divided by the total
number of days in the performance period and (y) the deemed level of achievement
of such performance goal(s).  The Time-Based Awards and Performance Awards shall
continue to be subject to all other terms and conditions of the applicable
equity incentive or share option plans and the applicable award agreements
between the Parties.

(ii)Cash Severance.  Employee shall be entitled to receive a severance payment
of       (A) two (2) times Employee’s annual base salary in effect immediately
prior to the Involuntary Termination, and (B) two (2) times Employee’s target
bonus in effect for the fiscal year in which the Involuntary Termination
occurs.  Such payments shall be in lieu of any other severance payment to which
Employee shall be entitled as a result of such termination under this Agreement,
the Employment Agreement, or XOMA’s or any of its affiliates’ then existing
severance plans and policies.  All such severance payments shall be subject to
the requirements of Sections 4(b), 5 and 7.  The severance payment described in
Section 4(a)(ii)(A) shall be paid in monthly installments over twelve (12)
months, with the first two (2) of such monthly installments being paid in a lump
sum sixty (60) days after Employee’s employment termination date, and the
remaining installments being paid monthly thereafter until fully paid.  The
severance payments described in Section 4(a)(ii)(B) shall be paid in a lump sum
sixty (60) days after Employee’s employment termination date.

(iii)Group Health Coverage and Certain Other Benefits.  For a period of
twenty-four (24) months following an event of termination as a result of an
Involuntary Termination at any time within a Change of Control Protection Period
(the “COBRA Premium Period”), XOMA shall pay the full cost of COBRA continuation
coverage (the “COBRA Premiums”) of Employee and Employee’s spouse and eligible
dependents (collectively “Covered Persons”), provided, however, that (A) each
Covered Person constitutes a qualified beneficiary, as defined in Section
4980B(g)(1) of the Internal Revenue Code of 1986, as amended (“Code”); and
(B)  Employee elects continuation coverage within the prescribed time period
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”).  The payments by XOMA for such group health coverage shall cease
prior to the expiration of the twenty-four (24)-month period in this Section
4(a)(iii), upon commencement of substantially similar coverage for all Covered
Persons as a result of the employment of Employee by another employer, or when
Employee ceases to be eligible for COBRA continuation coverage for any reason,
including plan termination.  Notwithstanding the foregoing, if XOMA determines,
in its sole discretion, that it cannot pay the COBRA Premiums without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
regardless of whether Covered Persons elect or are eligible for COBRA coverage,
XOMA instead shall pay to Employee, on the first day of each calendar month
following Employee’s employment termination date, a fully taxable cash payment
equal to the applicable COBRA premiums for that month (including the amount of
COBRA pre

-4-

--------------------------------------------------------------------------------

 

miums for all Covered Persons), less required payroll deductions and
with-holdings (such amount, the “Special Cash Payment”), for the remainder of
the COBRA Premium Period.  Employee may, but is not obligated to, use such
Special Cash Payments toward the cost of COBRA premiums.

(iv)Outplacement Program.  Employee will be entitled to participate in a twelve
(12)-month executive outplacement program provided by an executive outplacement
service selected by XOMA, at XOMA’s expense not to exceed $15,000 and paid
directly to the outplacement service (the “Outplacement Services”).  The
Outplacement Services will commence after the Effective Date of the Release
Agreement (as defined in Section 4(g) and therein).

(b)Section 409A of the Code. If Employee is deemed on the date of “separation
from service” (under Treas. Reg. Section 1.409A-1(h)) to be a “specified
employee” (under Treas. Reg. Section 1.409A-1(i)), then with regard to any
payment or benefit that is considered deferred compensation under Section 409A
of the Code payable on account of a “separation from service” that is required
to be delayed under Section 409A(a)(2)(B) of the Code (after taking into account
any applicable exceptions to such requirement), such payment or benefit shall be
made or provided on the earlier of (i) the expiration of the six(6)-month period
measured from the date of Employee’s “separation from service,” or (ii) the date
of Employee’s death (“Delay Period”).  Upon expiration of the Delay Period, all
payments and benefits delayed under this Section 4(b) shall be paid or
reimbursed to Employee in a lump sum and any remaining payments and benefits due
under this Agreement shall be paid or provided on the payment dates
specified.  For purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of
employment, references to Employee’s “termination of employment” (and corollary
terms) shall be construed to refer to Employee’s “separation from service”
(under Treas. Reg. Section 1.409A-1(h)).

(c)Voluntary Resignation or Termination for Cause.  If Employee’s employment
with XOMA terminates as a result of Employee’s voluntary resignation which is
not an Involuntary Termination or if Employee is terminated for Cause at any
time, then Employee shall not be entitled to receive severance benefits under
this Agreement.

(d)Permanent Disability or Death.  If Employee’s employment with XOMA terminates
due to Employee’s death or Permanent Disability, in either case, during the
Change of Control Protection Period, then Employee shall not be entitled to
receive severance benefits under this Agreement and shall instead be entitled to
severance benefits as set forth in the Employment Agreement.  In the event of
Employee’s death or Permanent Disability which occurs after termination of
Employee’s employment with XOMA as a result of an Involuntary Termination within
a Change of Control Protection Period, Employee’s legal representatives,
executors, administrators, successors, heirs, devisees and legatees shall be
entitled to receive severance benefits under this Agreement.  For purposes of
this Agreement, “Permanent Disability” is defined as Employee being incapable of
performing duties to XOMA by reason of any medically determined physical or
mental impairment that can be expected to last for a period of more than six (6)
consecutive months from the first date of Employee’s absence due to the
disability.  XOMA will give Employee at least four (4) weeks written notice of
termination due to such disability.

-5-

--------------------------------------------------------------------------------

 

(e)Resignation from the Board.  Upon termination of employment for any reason,
and as a precondition to Employee’s receipt of the severance benefits set forth
in Section 4(a), Employee shall resign from any and all positions Employee holds
with the Board, to be effective no later than the date of Employee’s employment
termination (or such other date requested or permitted by the Board).

(f)Return of XOMA Property.  Upon termination of employment for any reason, and
as a precondition to Employee’s receipt of the severance benefits set forth in
Section 4(a), Employee shall immediately return to XOMA all documents,
telephones, computers, keys, credit cards, other property and records of XOMA,
and all copies, within Employee’s possession, custody or control.

(g)Release of Claims.  As a condition of entering into this Agreement and
receiving the severance benefits set forth in Sections 4(a), Employee shall
execute and deliver to XOMA a release of claims in favor of XOMA substantially
in the form attached hereto as Exhibit A (the “Release Agreement”) within the
timeframe set forth in the Release Agreement, but not later than forty-five (45)
days following Employee’s employment termination date, and allow the Release
Agreement to become effective according to its terms (by not invoking any legal
right to revoke it) within any applicable time period set forth in the Release
Agreement.  

5.Golden Parachute Excise Tax.  

(a)In the event that the benefits provided for in this Agreement or otherwise
with respect to a Change of Control occurring on or before February 10, 2019,
constitute “parachute payments” under Section 280G of the Code that are subject
to the excise tax imposed by Section 4999 of the Code (“Excise Tax”), then
Employee shall receive (i) a one-time payment from XOMA sufficient to pay such
Excise Tax (“Excise Tax Gross-Up”), and (ii) an additional one-time payment from
XOMA sufficient to pay the additional excise tax and federal, state and local
income and employment taxes arising from the Excise Tax Gross-Up made to
Employee under this Section 5 (“Additional Gross-Up”).  Unless the Parties
otherwise agree in writing, the determination of Employee’s Excise Tax liability
and amount to be paid under this Section 5(a) shall be made in writing in good
faith by XOMA’s independent public accountants immediately prior to the Change
of Control (“Accountants”).  The initial Excise Tax Gross-Up and Additional
Gross-Up payments shall either be (x) paid to Employee no later than ten days
prior to the due date for the payment of any excise tax, or (y) paid to the
Internal Revenue Service (“IRS”) on behalf of Employee no later than the due
date for the payment of any Excise Tax.  In the event that the Excise Tax
incurred by Employee is determined by the IRS to be greater or lesser than the
amount so determined by the Accountants, the Parties agree to promptly (but in
no event later than the end of the calendar year in which the applicable taxes
are paid to (or received from) the IRS) make such additional payment, including
interest and any tax penalties, to the other Party as the Accountants reasonably
determine is appropriate.  

(b)In the event that the benefits provided for in this Agreement or otherwise
with respect to a Change of Control occurring after February 10, 2019 (each, a
“280G Payment”), would (i) constitute a “parachute payment” within the meaning
of Section 280G of the Code, and (ii) but for this sentence, be subject to the
Excise Tax, then any such 280G Payment provided

-6-

--------------------------------------------------------------------------------

 

pursuant to this Agreement (a “Payment”) shall be equal to the Reduced
Amount.  The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment (after reduction) being
subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount (i.e., the amount determined by clause
(x) or by clause (y)), after taking into account all applicable federal, state
and local employment taxes, income taxes, and the Excise Tax (all computed at
the highest applicable marginal rate), results in Employee’s receipt, on an
after-tax basis, of the greater economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax.  If a reduction in
a Payment is required pursuant to the preceding sentence and the Reduced Amount
is determined pursuant to clause (x) of the preceding sentence, the reduction
shall occur in the manner (the “Reduction Method”) that results in the greatest
economic benefit for Employee.  If more than one method of reduction will result
in the same economic benefit, the items so reduced will be reduced pro rata (the
“Pro Rata Reduction Method”).

(c)Notwithstanding any provision of Section 5(b) to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for Employee as
determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without Cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.

(d)Unless Employee and XOMA agree on an alternative accounting firm, the
Accountants shall perform the foregoing calculations.  If the Accountants are
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control transaction, XOMA shall appoint a nationally recognized
accounting firm to make the determinations required by this Section 5.  For
purposes of making the calculations required by this Section 5, the Accountants
may make reasonable assumptions and approximations and may rely on
interpretations concerning the application of the Code for which there is a
“substantial authority” tax reporting position.  The Parties shall furnish such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 5.  XOMA shall bear all reasonable costs
the Accountants incur in connection with calculations contemplated by this
Section 5.  XOMA shall use commercially reasonable efforts to cause the
Accountants to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, to Employee and XOMA within
fifteen (15) calendar days after the date on which Employee’s right to a 280G
Payment becomes reasonably likely to occur (if requested at that time by
Employee or XOMA) or such other time as requested by Employee or XOMA.

-7-

--------------------------------------------------------------------------------

 

(e)If Employee receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of Section 5(b) and the Internal Revenue Service
determines thereafter that some portion of the Payment is subject to the Excise
Tax, Employee agrees to promptly return to XOMA a sufficient amount of the
Payment (after reduction pursuant to clause (x) of Section 5(b)) so that no
portion of the remaining Payment is subject to the Excise Tax.  For the
avoidance of doubt, if the Reduced Amount was determined pursuant to clause (y)
of Section 5(b), Employee shall have no obligation to return any portion of the
Payment pursuant to the preceding sentence.

6.Binding Agreement. This Agreement shall be binding upon, and inure to the
benefit of, the Parties and their respective permitted successors and assigns.  

7.Compliance with Section 409A of the Code.

(a)It is intended that this Agreement will comply with Section 409A of the Code
and its regulations and guidelines (collectively, “Section 409A”), to the extent
the Agreement is subject to Section 409A, and the Agreement shall be interpreted
on a basis consistent with such intent.  If an amendment of the Agreement is
necessary in order for it to comply with Section 409A, the Parties will
negotiate in good faith to amend the Agreement in a manner that preserves the
original intent of the Parties to the extent reasonably possible.  No action or
failure to act under this Section 7 shall subject XOMA to any claim, liability,
or expense, and XOMA shall not have any obligation to indemnify or otherwise
protect Employee from the obligation to pay any taxes, interest or penalties
under Section 409A.

(b)With respect to any reimbursement or in-kind benefit arrangements of XOMA and
its subsidiaries that constitute deferred compensation for purposes of
Section 409A, except as otherwise permitted by Section 409A, the following
conditions shall be applicable: (A) the amount eligible for reimbursement, or
in-kind benefits provided, under any such arrangement in one calendar year may
not affect the amount eligible for reimbursement, or in-kind benefits to be
provided, under such arrangement in any other calendar year (except that the
benefit plans may impose a limit on the amount that may be reimbursed or paid),
(B) any reimbursement must be made on or before the last day of the calendar
year following the calendar year in which the expense was incurred, and (C) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.  Whenever payments under this Agreement are to be
made in installments, each such installment shall be deemed to be a separate
payment for purposes of Section 409A.

8.Notices.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given upon actual
confirmed receipt by mail, courier or email.  In the case of Employee, mailed
notices shall be addressed to Employee at the home or personal email address
that Employee most recently communicated to XOMA in writing.  In the case of
XOMA, mailed notices shall be addressed to its corporate headquarters, and all
notices shall be directed to the attention of its Secretary.

-8-

--------------------------------------------------------------------------------

 

9.Successors.  

(a)XOMA’s Successors.  Any successor to XOMA (direct or indirect, by purchase,
lease, merger, amalgamation, consolidation, liquidation or otherwise) to all or
substantially all of XOMA’s business or assets shall assume XOMA’s obligations
under this Agreement and agree expressly to perform XOMA’s obligations under
this Agreement in the same manner and to the same extent as XOMA would be
required to perform such obligations in the absence of a succession.  For all
purposes under this Agreement, the term “XOMA” shall include any successor to
XOMA’s business or assets which executes and delivers the assumption agreement
described in this Section 9(a) or which becomes bound by the terms of this
Agreement by operation of law.

(b)Employee’s Successors.  Without the written consent of XOMA, Employee shall
not assign or transfer this Agreement or any right or obligation under this
Agreement to any other person or entity.  However, except as otherwise set forth
herein, the terms of this Agreement and all rights of Employee shall inure to
the benefit of, and be enforceable by, Employee’s personal or legal
representatives, executors, administrators, successors, heirs, devisees and
legatees.  

10.Amendment of Agreement. This Agreement may only be modified or amended in a
writing signed by Employee and a duly authorized officer of XOMA other than
Employee.  

11.Waiver. Any party’s failure to enforce any provision or provisions of the
Agreement will not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of the Agreement.  The rights granted to the Parties herein are
cumulative and will not constitute a waiver of any party’s right to assert all
other legal remedies available to it under the circumstances.  

12.Severability. In the event any provision of this Agreement is determined to
be invalid or unenforceable, in whole or in part, this determination shall not
affect any remaining part of such provision or any other provision of this
Agreement and the provision in question shall be modified so as to be rendered
enforceable in a manner consistent with the intent of the Parties insofar as
possible under applicable law.  

13.Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of California without regard to conflicts of law
principles.  Employee expressly consents to personal jurisdiction and venue in
the state and federal courts for Alameda County, California for any lawsuit
filed there against Employee by XOMA arising from or related to this Agreement.

14.Fees and Costs.  The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.

15.Counterparts.  This Agreement may be executed in counterparts which shall be
deemed to be part of one original, and facsimile and electronic signatures shall
be equivalent to original signatures.

-9-

--------------------------------------------------------------------------------

 

16.Effect of Prior Agreements. This Agreement, together with the Employment
Agreement, forms the complete and exclusive embodiment of the entire agreement
between the Parties with regard to this subject matter, and supersedes and
replaces any other agreements or promises made to Employee by anyone, whether
oral or written (including but not limited to the Prior Agreement).  

 

COMPANY:

XOMA CORPORATION

 

 

 

 

By:

/s/ Jack L. Wyszomierski

 

 

Jack L. Wyszomierski

 

 

Director and Chairman of the

Compensation Committee

 

 

 

EMPLOYEE:

 

/s/ James R. Neal

 

 

James R. Neal

 

 

-10-

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM RELEASE OF CLAIMS AGREEMENT

This Release of Claims Agreement (“Release Agreement”) is entered into between
XOMA Corporation (“XOMA”) and James R. Neal (“Employee”).  XOMA and Employee
(collectively, the “Parties”) are parties to an Amended and Restated Change of
Control Severance Agreement effective August 7, 2017 (“CoC Agreement”) and agree
as follows:

1.Termination.  Employee’s employment with XOMA terminated on _________, 20__.

2.Release of Claims.  In exchange for the compensation, benefits and other
consideration to be provided to Employee under the CoC Agreement that Employee
is not otherwise entitled to receive, Employee hereby generally and completely
releases XOMA and XOMA (US) LLC, and their past and present officers, agents,
directors, employees, investors, shareholders, administrators, partners,
attorneys,  agents, insurers, affiliates, divisions, subsidiaries, parents,
predecessor and successor corporations, and assigns (collectively, the “Released
Parties”), from, and agrees not to sue or otherwise institute any legal or
administrative proceedings concerning, any and all claims, duties, liabilities,
obligations and causes of action, both known and unknown, that arise out of or
are in any way related to events, acts, conduct or omissions occurring prior to
or on the date Employee signs this Release Agreement (collectively, the
“Released Claims”).

The Released Claims include but are not limited to:

(a)all claims arising out of or in any way related to Employee’s employment with
XOMA or the termination of that employment;

(b)all claims related to compensation or benefits from XOMA, including salary,
bonuses, commissions, vacation, paid time off, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership, equity or
profits interests in XOMA (including but not limited to any right to purchase,
or actual purchase, of shares of stock of XOMA);

(c)all claims for breach of contract, wrongful termination and breach of the
implied covenant of good faith and fair dealing;

(d)all tort claims, including claims for fraud, defamation, emotional distress
and discharge in violation of public policy;

(e)all federal, state and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees or other claims arising
under the Federal Civil Rights Act of 1964, the federal Civil Rights Act of
1991, the federal Age Discrimination in Employment Act of 1967 (the “ADEA”), the
federal Americans with Disabilities Act of 1990, the federal Fair Labor
Standards Act, the federal the Employee Retirement Income Security Act of 1974,
the federal Worker Adjustment and Retraining Notification Act, the California
Fair Employment and Housing Act and the California Labor Code, and all
amendments to and regulations issued under each such statute;

 

--------------------------------------------------------------------------------

 

(f)all claims for violation of the federal or any state constitution;

(g)all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

(h)all claims for attorneys’ fees and costs.

3.Acknowledgment of Waiver of Claims under ADEA.  Employee acknowledges that
Employee is knowingly and voluntarily waiving and releasing any rights Employee
may have under the ADEA, and that the consideration given for the waiver and
release in this Section 3 is in addition to anything of value to which Employee
is already entitled.  Employee further acknowledges that Employee has been
advised, as required by the ADEA, that: (a) Employee’s waiver and release do not
apply to any rights or claims that may arise after the date Employee signs this
Release Agreement; (b) Employee should consult with an attorney prior to signing
this Release Agreement (although Employee may choose voluntarily not to do so);
(c) Employee has twenty-one (21) days to consider this Release Agreement
(although Employee may choose voluntarily to sign it earlier); (d) Employee has
seven (7) days following the date Employee signs this Release Agreement to
revoke the Release Agreement (by providing written notice of Employee’s
revocation to the Legal Department at XOMA); and (e) this Release Agreement will
not be effective until the date upon which the revocation period has expired,
which will be the eighth (8th) day after the date that this Release Agreement is
signed by Employee provided that Employee does not revoke it (the “Effective
Date”).  

4.Waiver of Unknown Claims.  In giving the releases set forth in this Release
Agreement, which include claims which may be unknown to Employee at present,
Employee acknowledges that Employee has read and understands Section 1542 of the
California Civil Code which reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee hereby expressly waives and relinquishes all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to Employee’s release of claims herein, including but
not limited to the release of unknown and unsuspected claims.

5.Excluded Claims.  Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”):  (a) any rights or
claims for indemnification Employee may have pursuant to any written
indemnification agreement with XOMA to which Employee is a party or under
applicable law; (b) any rights which cannot be waived as a matter of law; (c)
any rights Employee has to file or pursue a claim for workers’ compensation or
unemployment insurance; and (d) any claims for breach of the CoC Agreement or
this Release Agreement.  In addition, nothing in this Release Agreement prevents
Employee from filing, cooperating with or participating in any proceedings
before the Equal Employment Oppor

-2-

--------------------------------------------------------------------------------

 

tunity Commission, the Department of Labor, the California Department of Fair
Employment and Housing or any analogous federal or state government agency,
except that Employee acknowledges and agrees that Employee hereby waives
Employee’s right to any monetary benefits in connection with any such claim,
charge or proceeding.  Employee represents and warrants that, other than the
Excluded Claims, Employee is not aware of any claims Employee has or might have
against any of the Released Parties that are not included in the Released
Claims.

6.Representations.  Employee represents that Employee has been paid all
compensation owed and for all time worked; Employee has received all the leave
and leave benefits and protections for which Employee is eligible pursuant to
the federal Family and Medical Leave Act, the California Family Rights Act, any
applicable law or XOMA policy; and Employee has not suffered any on the job
injury for which Employee has not already filed a workers’ compensation claim.

7.Confidentiality.  The provisions of this Release Agreement shall be held in
strictest confidence by Employee and shall not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) Employee may disclose this
Release Agreement in confidence to Employee’s immediate family; (b) Employee may
disclose this Release Agreement in confidence to Employee’s attorneys,
accountants, auditors, tax preparers and financial advisors; and           (c)
Employee may disclose this Release Agreement insofar as such disclosure may be
necessary to enforce its terms or as otherwise required by law.  In particular,
and without limitation, Employee agrees not to disclose the terms of this
Release Agreement to any current or former employee, consultant or independent
contractor of XOMA.

8.Nondisparagement.  Employee agrees not to disparage XOMA, and XOMA’s officers,
directors, employees, shareholder, members and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation.  Similarly, Employee understands that XOMA agrees to direct its
directors and officers not to disparage Employee in any manner likely to be
harmful to Employee’s business reputation or personal reputation.  Nothing in
this provision, however, shall prevent either Employee or XOMA from responding
accurately and fully to any request for information if required by legal process
or in connection with a government investigation.  In addition, nothing in this
provision or this Release Agreement is intended to prohibit or restrain Employee
in any manner from making disclosures that are protected under the whistleblower
provisions of federal law or regulation or under other applicable law or
regulation.

9.No Voluntary Adverse Action.  Employee agrees that Employee will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any proposed or pending litigation, arbitration, administrative claim,
cause of action, or other formal proceeding of any kind brought against XOMA,
its parent or subsidiary entities, affiliates, officers, directors, employees or
agents, nor shall Employee induce or encourage any person or entity to bring any
such claims; provided, however, that Employee must respond accurately and
truthfully to any question, inquiry or request for information when required by
legal process (e.g., a valid subpoena or other similar compulsion of law) or as
part of a government investigation.

-3-

--------------------------------------------------------------------------------

 

10.Return of XOMA Property; Compliance with Proprietary Information
Agreement.  Employee represents that Employee has complied fully with Section
4(f) of the CoC Agreement and the provisions of Employee’s Employee Confidential
Information and Invention Assignment Agreement with XOMA (the “Confidentiality
Agreement”), and further agrees to continue to abide by Employee’s continuing
obligations under the Confidentiality Agreement.  

11.Fees and Costs.  The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Release
Agreement.

12.No Representations.  Employee represents that Employee has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Release Agreement.  Neither Party
has relied upon any representations or statements made by the other Party which
are not specifically set forth in this Release Agreement.

13.Severability.  In the event any provision of this Release Agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination shall not affect any remaining part of such provision or any other
provision of this Release Agreement and the provision in question shall be
modified so as to be rendered enforceable in a manner consistent with the intent
of the Parties insofar as possible under applicable law.

14.Entire Agreement.  This Release Agreement, together with the CoC Agreement,
forms the complete and exclusive embodiment of the entire agreement between the
Parties with regard to this subject matter.  This Release Agreement may only be
modified or amended in a writing signed by Employee and a duly authorized
officer of XOMA other than Employee.

15.Governing Law.  This Release Agreement shall be construed and enforced in
accordance with the laws of the State of California without regard to conflicts
of law principles.  Employee expressly consents to personal jurisdiction and
venue in the state and federal courts for Alameda County, California for any
lawsuit filed there against Employee by XOMA arising from or related to this
Release Agreement.  

16.Counterparts.  This Release Agreement may be executed in counterparts which
shall be deemed to be part of one original, and facsimile and electronic
signatures shall be equivalent to original signatures.

 

COMPANY:

XOMA CORPORATION

 

 

 

 

By:

/s/ Jack L. Wyszomierski

 

 

Jack L. Wyszomierski

 

 

Director and Chairman of the

Compensation Committee

 

 

 

EMPLOYEE:

 

/s/ James R. Neal

 

 

James R. Neal

 

-4-